ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PECHERIES

(ROYAUME-UNI c. NORVEGE)
ARRET DU 18 DECEMBRE 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES CASE

(UNITED KINGDOM v. NORWAY)
JUDGMENT OF DECEMBER 18th, 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

«Affaire des pêcheries, Arrét du
18 décembre 1951: C.I. J. Recueil 1951, p. I16.»

This Judgment should be cited as follows:

“Fisheries case, Judgment of December 18th, 1051:
I.C. J. Reporis 1951, p. 116.”

 

N° de vente: 74
Sales number

 

 

 
1951
ve 18 décembre
Rdle général
n° 5

116

COUR INTERNATIONALE DE JUSTICE

ANNEE 1951

18 décembre 1951

AFFAIRE DES PECHERIES

(ROYAUME-UNI c. NORVEGE)

Validité en droit international du décret royal norvégien de 1935
portant délimitation de la zone de pêche norvégienne. — Zone de pêche ;
mer territoriale. — Caractères particuliers de la côte norvégienne ;
« sjka@vgaard ». — Ligne de base pour le calcul de l'étendue de la mer
territoriale ; laisse de basse mer. — Ligne côtière extérieure du « skjær-
gaard ». — Eaux intérieures ; eaux territoriales. — Méthode du tracé
parallèle ; méthode de la courbe tangente ; méthode des lignes droites
de base. — Longueur des lignes droites de base; règle des dix milles
pour les baies; eaux historiques. — Détroits ; Indreleia. — Intérêt
international de la délimitation des espaces maritimes. — Critères
généraux de cette délimitation ; direction générale de la côte ; relation
des étendues de mer avec les formations terrestres. — Système norvégien
de délimitation conçu comme adaptation du droit international commun.
— Persistance dans l'application de ce système. — Absence d'opposi-
tion ou de réserves des États étrangers à cette application. — Notoriété.
— Conformité des lignes de base adoptées par le décret de 1935 aux
principes du droit international applicable en matière de délimitation
de la mer territoriale.

ARRÊT

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIÉ,
DE VISSCHER, Sir Arnold McNair, M. KLAESTAD,
BADAWI PACHA, MM. Reap, Hsu Mo, Juges :
M. HAMBRO, Greffier.
117 ARRÊT DU IR XII 51 (AFFAIRE DES PECHERIES)

En l'affaire des pêcheries,

entre
le Rovaume-Uni de Grande-Bretagne et d'Irlande du Nord,
représenté par

Sir Eric Beckett, K. C. M. G., K. C., jurisconsulte du ministère
des Affaires étrangères,

comme agent,

assisté par

le tres honorable sir Frank Soskice, K. C., M. P., Atiorney-
General,

M. C. H. M. Waldock, C. M. G., O. B. E., K. C., professeur de
droit international public à l'Université d'Oxford (chaire
Chichele),

M. R. O. Wilberforce, membre du barreau anglais,

M. D. H. N. Johnson, jurisconsulte adjoint du ministère des
Affaires étrangères,

comme conseils,

et par

le capitaine de frégate (en retraite) de la Marine royale, R. H.
Kennedy, O. B. E., du Service hydrographique de l’Amirauté,

M. W. H. Evans, du Service hydrographique de l'Amirauté,

M. Annaeus Schjedt, Jr., du barreau norvégien, conseiller juri-
dique de l'ambassade britannique à Oslo,

M. W. N. Hanna, de la section militaire de l’Amirauté,

M. A. S. Armstrong, du ministère de l'Agriculture et des Péche-
ries, section des Pécheries, |

comme conseillers experts ;
et
le Royaume de Norvège,
représenté par
M. Sven Arntzen, avocat à la Cour suprême de Norvège,

comme agent et avocat,

assisté par

M. Maurice Bourquin, professeur à l’Université de Genève et à
l'Institut universitaire des Hautes Études internationales,

comme avocat,
118 ARRÊT DU 18 XII 5I (AFFAIRE DES PÊCHERIES)

et par

M. Paal Berg, ancien président de la Cour suprême de Norvège,

M. C. J. Hambro, président de |’Odelsting,

M. Frede Castberg, professeur à l’Université d’Oslo,

M. Lars J. Jorstad, ministre plénipotentiaire,

le capitaine de vaisseau Chr. Meyer, de la Marine royale norvé-
gienne,

M. Gunnar Rollefsen, directeur de l’Institut de recherches du
Service des Pêches de la Norvège,

M. Reidar Skau, juge à la Cour suprême de Norvège,

M. E. A. Colban, chef de division au ministère royal des Affaires
étrangères de Norvège,

le capitaine de vaisseau W. Coucheron-Aamot, de la Marine
royale norvégienne,

M. Jens Evensen, avocat près les Cours d’appel de Norvège,

M. André Salomon, docteur en droit,

comme experts,
et par

M. Sigurd Ekeland, secrétaire au ministère royal des Affaires
étrangères de Norvège,

comme secrétaire,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Le 28 septembre 1949, le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord a déposé au Greffe une
requête introduisant devant la Cour, contre le Royaume de Nor-
vège, une instance dont l'objet est la validité ou la non-validité,
en droit international, des lignes de délimitation de la zone de
pêche. norvégienne pour la partie de la Norvège située au nord
de 66° 28,8’ (ou 66° 28’ 48”) de latitude N., telles que ces lignes
sont fixées par le décret royal norvégien du 12 juillet 1935, amendé
par le décret du 10 décembre 1937. La requête se réfère aux
déclarations par lesquelles le Royaume-Uni et la Norvége ont
accepté la juridiction obligatoire de la Cour aux termes de
l'article 36, paragraphe 2, du Statut.

La requéte prie la Cour

«a) de dire quels sont les principes de droit international à

appliquer afin de définir les lignes de base par rapport auxquelles
le Gouvernement norvégien est fondé à délimiter une zone de
11g ARRET DU 18 XII 51 (AFFAIRE DES PECHERIES)

pêche, s’étendant vers ia mer à une distance de 4 milles marins
de ces lignes et réservée exclusivement à ses propres ressortissants ;
de définir lesdites lignes de base dans la mesure où cela sera jugé
nécessaire, à la lumière des arguments exposés par les Parties, et
ce afin d'éviter de nouveaux désaccords juridiques entre les deux
Etats ;

b) d’allouer au Gouvernement du Royaume-Uni des dommages
et intérêts pour toutes interventions dont les bateaux de pêche
britanniques auraient fait l’objet de la part des autorités norvé-
giennes, en dehors de la zone que, conformément à la décision
prise par la Cour selon le paragraphe a) ci-dessus, le Gouvernement
norvégien est fondé à réserver à ses ressortissants. »

Conformément à l’article 40, paragraphe 3, du Statut, la requête
a été communiquée aux États admis à ester en justice devant
la Cour. Elle a été transmise également au Secrétaire général des
Nations Unies.

Les pièces de la procédure ont été déposées dans les délais
prescrits par l’ordonnance du g novembre 1949, puis successive-
ment prorogés par les ordonnances du 29 mars 1950, du 4 octobre
1950 et du 10 janvier 1951. Elles ont été communiquées aux
Gouvernements de la Belgique, du Canada, de Cuba, des Etats-
Unis d'Amérique, de l'Islande, de la Suède et du Venezuela, par
application de l'article 44, paragraphe 2, du Règlement de la
Cour, à la demande de ces gouvernements et avec l’assentiment
de la Cour. D'autre part, le 24 septembre 1951, par application
du paragraphe 3 du même article, la Cour, sur l'initiative du
Gouvernement de la Norvège et avec l’assentiment du Gouver-
nement du Royaume-Uni, a autorisé que les pièces de la procédure
écrite soient rendues accessibles au public.

L'affaire s'est trouvée en état le 30 avril 1951, et l'ouverture
de la procédure orale a été fixée au 25 septembre 1951. Des
audiences publiques ont été tenues les 25, 26, 27, 28 et 29 septembre,
les rer, 5, 6, 8, g, 10, II, 12, 13, 15, 17, 18, 19, 20, 24, 25, 26, 27
et 29 octobre. Au cours de ces audiences, ont été entendus en
leurs plaidoiries: pour le Gouvernement du Royaume-Uni, sir
Eric Beckett, agent, sir Frank Soskice, M. Wilberforce et le
professeur Waldock, conseils ; pour le Gouvernement de la Nor-
vege, M. Arntzen, agent et avocat, et le professeur Bourquin,
avocat. En outre, des explications techniques ont été données au
nom du Gouvernement du Royaume-Uni par le capitaine de
frégate Kennedy.

Les conclusions ci-après ont été présentées en fin de plaidoirie
par l’agent du Gouvernement du Royaume-Uni :

«Le Royaume-Uni conclut à ce que la Cour devrait décider
que les limites maritimes que la Norvège est en droit de rendre
effectives à l'égard du Royaume-Uni doivent être tracées confor-
mément aux principes suivants :
120

ARRÊT DU I8 XII 5I (AFFAIRE DES PECHERIES)

1) La Norvège a droit à une ceinture d’eaux territoriales d’une
largeur déterminée, largeur qui ne saurait dépasser quatre milles
marins au maximum.

2) En conséquence, la limite extérieure des eaux territoriales
de la Norvège ne doit jamais être à plus de quatre milles marins
d'un des points de la ligne de base.

3) Sous réserve des points 4, 9 et 10 suivants, la ligne de base
doit suivre la laisse de basse mer d’une terre qui émerge en per-
manence (et fait partie du territoire norvégien), ou la ligne de
fermeture régulière (voir point 7 ci-dessous) des eaux norvégiennes
intérieures.

4) Dans le cas d'une élévation de basse mer située à moins de
quatre milles d'une terre émergeant en permanence, ou de la ligne
de fermeture régulière des eaux intérieures norvégiennes, la limite
extérieure des eaux territoriales peut être située à quatre milles
marins à partir de la limite extérieure (à marée basse) de cette
élévation. En aucun autre cas, une élévation de basse mer ne
peut entrer en compte.

5) La Norvège a le droit, pour des motifs historiques, de réclamer
comme eaux intérieures norvégiennes tous les fjords et sunds qui
rentrent dans la notion de baie, telle qu’elle est définie en droit
international, que leur entrée régulière soit de plus ou de moins
de dix milles marins de large.

6) La définition d’une baie en droit international est une échan-
crure bien marquée, pénétrant à l'intérieur sur une longueur
suffisante par rapport à la largeur de son embouchure pour que
l’échancrure constitue plus qu’une simple courbe de la côte.

7) Dans le cas d’un espace -d’eau constituant une baie, le
principe qui détermine l’endroit où la ligne de fermeture doit
être tracée est que la ligne de fermeture doit être tracée entre
les points naturels d'entrée géographiques, à l'endroit où l'échan-
crure cesse d’avoir la configuration d’une baie.

8) Un détroit au sens juridique est un détroit au sens géogra-
phique, réunissant deux étendues de la haute mer.

9) Pour des motifs historiques, la Norvège est en droit de reven-
diquer comme eaux territoriales norvégiennes toutes les eaux des
fjords et des sunds ayant le caractère d’un détroit au sens juridique.
Là où les ceintures maritimes tracées de chaque rive se recouvrent
à chaque extrémité du détroit, la limite des eaux territoriales est
formée par le bord extérieur de ces deux ceintures maritimes.
Toutefois, lorsque les deux ceintures maritimes ainsi tracées ne
se recouvrent pas, la limite suit le bord extérieur de chacune des
deux ceintures maritimes, jusqu’à leur intersection avec la ligne
droite rejoignant les points d'entrée naturels du détroit, après quoi,
la limite suit cette ligne droite.

10) Dans le cas du Vestfjord, la limite extérieure des eaux terri-
toriales norvégiennes, à l’entrée sud-ouest du fjord, est la ligne
pointillée verte portée aux cartes 8 et 9 de l'annexe 35 de la
réplique.
121 ARRÊT DU 18 XII 51 (AFFAIRE DES PÊCHERIES)

11) En raison de son titre historique aux fjords et aux sunds,
la Norvége a le droit de réclamer, soit comme eaux territoriales,
soit comme eaux intérieures, les espaces d’eau situés entre la
frange d'îles et le continent de Norvège. Pour déterminer les espaces
qui doivent être considérés comme situés entre les îles et le conti-
nent, et si ces espaces sont des eaux territoriales ou des eaux
intérieures, on doit se référer aux points 6 et 8 précités, portant
définition d’une baie ou d’un détroit au sens juridique.

12) La Norvège n'est en droit de rendre effective à l’égard du
Royaume-Uni aucune prétention à des eaux auxquelles ne s’appli-
quent pas les principes qui précèdent. Dans les rapports entre la
Norvège et le Royaume-Uni, les eaux au large de la côte norvégienne
au nord du parallèle 66° 28,8’ N. qui ne sont pas norvégiennes
en vertu des principes mentionnés ci-dessus sont de la haute mer.

13) La Norvège est tenue de l'obligation internationale d’indem-
niser le Royaume-Uni pour tout arrêt de bateaux de pêche britan-
niques, effectué après le 16 septembre 1948, dans les eaux qui seront
reconnues comme faisant partie de la haute mer par l'application
des principes qui précèdent. »

Ultérieurement, à l'issue de la réplique orale, les conclusions
du Royaume-Uni ont été énoncées comme suit par l'agent :

« Le Royaume-Uni conclut à ce que la Cour devrait décider que
les limites maritimes que la Norvège est en droit de rendre effectives
à l'égard du Royaume-Uni doivent être tracées conformément aux
principes suivants :

1) La Norvège a droit à une ceinture d’eaux territoriales d'une
largeur déterminée, largeur qui ne saurait dépasser quatre milles
marins au maximum.

2) En conséquence, la limite extérieure des eaux territoriales
de la Norvège ne doit jamais être à plus de quatre milles marins
d'un des points de la ligne de base.

3) Sous réserve des points 4, 9 et 10 suivants, la ligne de base
doit suivre la laisse de basse mer d’une terre qui émerge en per-
manence, (et fait partie du territoire norvégien), ou la ligne de
fermeture réguliére (voir point 7 ci-dessous) des eaux norvégiennes
intérieures.

4) Dans le cas d’une élévation de basse mer située 4 moins
de quatre milles d’une terre émergeant en permanence, ou de la
ligne de fermeture régulière des eaux intérieures norvégiennes, la
limite extérieure des eaux territoriales norvégiennes peut être
située à quatre milles marins à partir de la limite extérieure (à
marée basse) de cette élévation. En aucun autre cas, une élévation
de basse mer ne peut entrer en compte.

5) La Norvège a le droit, pour des motifs historiques, de réclamer
comme eaux intérieures norvégiennes tous les fjords et sunds qui
rentrent dans la notion de baie, telle qu’elle est définie en droit inter-
national (voir point 6 ci-dessous), que la ligne de fermeture réguliére
de l’échancrure soit de plus ou de moins de dix milles marins.
122

10

ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

6) La définition d’une baie en droit international est une
échancrure bien marquée, pénétrant à l'intérieur sur une longueur
suffisante par rapport à la largeur de son embouchure pour que
l'échancrure constitue plus qu’une simple courbe de la côte.

7) Dans le cas d’un espace d’eau constituant une baie, le prin-
cipe qui détermine l'endroit où la ligne de fermeture doit être
tracée est que la ligne de fermeture doit être tracée entre les points
naturels d'entrée géographiques, à l’endroit où |’échancrure cesse
d’avoir la configuration d'une baie.

8) Un détroit au sens juridique est un détroit au sens géogra-
phique, réunissant deux étendues de la haute mer.

g a) Pour des motifs historiques, la Norvège est en droit de
revendiquer comme eaux territoriales norvégiennes toutes les
eaux des fjords et des sunds ayant le caractère de détroits au sens
juridique.

b) La où les ceintures maritimes tracées de chaque rive se recou-
vrent à chaque extrémité du détroit, la limite des eaux territoriales
est formée par le bord extérieur de ces deux ceintures maritimes.
Toutefois, lorsque les deux ceintures maritimes ainsi tracées ne
se recouvrent pas, la limite suit le bord extérieur de chacune des
deux ceintures maritimes, jusqu’à leur intersection avec la ligne
droite rejoignant les points d'entrée naturels du détroit, après quoi,
la limite suit cette ligne droite.

10) Dans le cas du Vestfjord, la limite extérieure des eaux terri-
toriales norvégiennes, à l'entrée sud-ouest du fjord, est la ligne
pointillée verte portée aux cartes 8 et 9 de l'annexe 35 de la
réplique.

11) En raison de son titre historique aux fjords et aux sunds
(voir 5 et g a ci-dessus), la Norvège a le droit de réclamer, soit
comme eaux intérieures, soit comme eaux territoriales, les espaces
d'eau situés entre la frange des îles et le continent. Pour déter-
miner les espaces d’eau qui doivent étre considérés comme situés
entre la frange des fles et le continent, et si ces espaces sont des
eaux intérieures ou des eaux territoriales, on doit appliquer les
principes posés aux points 6, 7, 8 et 9 b aux échancrures de la
frange des îles et aux échancrures situées entre la frange des îles
et le continent — les espaces d’eau situés dans les échancrures
ayant le caractère de baies, et à l’intérieur des lignes de fermeture
régulières de celles-ci, étant considérés comme eaux intérieures ;
et les espaces d’eau situés dans les échancrures ayant le caractère
juridique de détroits, et à l’intérieur des limites régulières de ceux-ci,
étant considérés comme eaux territoriales.

12) La Norvège n'est en droit de rendre effective à l'égard
du Royaume-Uni aucune prétention à des eaux auxquelles ne
s'appliquent pas les principes qui précèdent. Dans les rapports
entre la Norvège et le Royaume-Uni, les eaux au large de la côte
norvégienne au nord du parallèle 66° 28,8’ N. qui ne sont pas
norvégiennes en vertu des principes mentionnés ci-dessus sont
de la haute mer.
123 ARRÊT DU 18 XH 51 (AFFAIRE DES PECHERIES)

13) Le décret royal norvégien du 12 juillet 1935 ne peut faire
l'objet d'aucune mesure d'exécution a l’égard du Royaume-Uni,
dans la mesure où il revendique comme eaux norvégiennes (inté-
rieures ou territoriales) des espaces d’eau qui ne sont pas visés
aux points I à Il.

14) La Norvège est tenue de l'obligation internationale d’indem-
niser le Royaume-Uni pour tout arrêt de bateaux de pêche britan-
niques, effectué après le 16 septembre 1948, dans les eaux qui
seront reconnues comme faisant partie de la haute mer par l'appli-
cation des principes qui précèdent.

Subsidiairement aux points I à 13 (si la Cour décide de statuer
sur les limites exactes des eaux territoriales que la Norvège peut
rendre effectives à l'égard du Royaume-Uni), la Norvège n'a
le droit de revendiquer à l'encontre du Royaume-Uni à titre d'eaux
norvégiennes aucun espace d'eaux au large des côtes norvégiennes
au nord du parallèle 66° 28.8’ N., situé au dela de la ligne pointillée
verte portée aux cartes qui forment l'annexe 35 de la réplique.

Subsidiairement aux points 8 à 11 (si la Cour décide que les
eaux de l’Indreleia sont des eaux intérieures norvégiennes), les
points suivants sont substitués aux points 8 à 11:

I. Dans le cas du Vestfjord, la limite extérieure des eaux terri-
toriales norvégiennes à l’extrémité sud-ouest du fjord est une ligne
tracée à quatre milles marins au large de la ligne joignant le phare
de Skomvær sur Rost au phare de Kalsholmen sur Tennholmerne,
jusqu’à l'intersection de la première ligne avec les arcs de cercle
sur la ligne pointillée verte portée aux cartes 8 et g à l'annexe 35
de la réplique.

II. En raison de son titre historique aux fjords et sunds, la
Norvége a le droit de revendiquer comme eaux intérieures les
espaces d'eaux situés entre la frange des îles et le continent de la
Norvège. Pour déterminer les espaces d’eaux qui doivent être
considérés comme situés entre la frange des îles et le continent,
on doit appliquer les principes posés aux points 6 et 7 ci-dessus
aux échancrures de la frange des îles et aux échancrures entre la
frange des îles et le continent — les espaces d'eaux situés dans les
échancrures ayant le carattère de baies, et à l’intérieur des lignes
de fermeture régulières de celles-ci, étant considérés comme situés
entre la frange des îles et le continent. »

Pour la Norvège, l’agent a présenté en fin de plaidoirie les
conclusions suivantes, sur lesquelles il n’est pas revenu à l'issue
de la duplique orale:

« Attendu que le décret royal norvégien du 12 juillet 1935 ne
contrevient pas aux règles de droit international liant la Norvège,

et que la Norvége posséde en tout cas des titres historiques sur
l’ensemble des eaux comprises dans les limites de ce décret,

It
124 ARRÊT DU 18 XII 5I (AFFAIRE DES PECHERIES)

Plaise à la Cour,
statuant par un seul et même arrêt,
rejetant toutes conclusions contraires,

dire et juger que la délimitation de la zone de pêche fixée par
le décret royal norvégien du 12 juillet 1935 n’est pas contraire au
droit international. »

*
* *

x

Les faits qui ont amené le Royaume-Uni à saisir la Cour sont
en bref les suivants.

Les données historiques exposées devant la Cour établissent
qu’à la suite de plaintes du roi de Danemark et de Norvège au
commencement du xvu™ siècle, les pêcheurs britanniques se sont
abstenus, durant une longue période qui va de 1616-1618 jusqu’à
1906, de pratiquer la pêche dans les eaux côtières norvégiennes.

En 1906, quelques bateaux de pêche britanniques firent leur
apparition au large du Finnmark oriental. Ils revinrent plus nom-
breux à partir de 1908. Il s'agissait de chalutiers dotés d’engins
perfectionnés et puissants. La population locale s’émut et des
mesures furent prises par le Gouvernement de la Norvège en vue de
préciser les limites en deçà desquelles la pêche était interdite aux
étrangers. |

Un premier incident se produisit en I9II quand un chalutier
britannique fut saisi et condamné pour avoir contrevenu à ces
mesures. Une négociation s’ensuivit entre les deux gouvernements.
Elle fut interrompue par la guerre de 1914. A partir de 1922, les
incidents reprirent. De nouvelles conversations furent entamées en
1924. En 1932, les chalutiers britanniques, étendant leur rayon
d'activité, firent leur apparition sur les secteurs de la côte norvé-
gienne situées à l'ouest du cap Nord, et le nombre des admonesta-
tions et saisies augmenta. Le 27 juillet 1933, le Gouvernement du
Royaume-Uni adressa un mémorandum au Gouvernement norvé-
gien où il alléguait que dans la délimitation de la mer territoriale
par les autorités norvégiennes, il était fait état de lignes de base
injustifiables. Le 12 juillet 1935 intervint le décret royal norvégien
délimitant la zone de pêche norvégienne au nord de 66° 28,8’ de
latitude nord.

Le Royaume-Uni fit de pressantes démarches à Oslo au cours
desquelles il fut question de soumettre le différend à la Cour per-
manente de Justice internationale. En attendant le résultat des
négociations, le Gouvernement norvégien fit savoir que les garde-
pêches norvégiens traiteraient avec modération les bateaux étran-
gers qui pêcheraient à une certaine distance en deçà de la limite de
pêche. En 1948, aucune entente n'étant intervenue, le Gouverne-
ment norvégien cessa de tempérer l'application du décret de 1935 ;

12
125 ARRÊT DU I8 XII SI (AFFAIRE DES PÊCHERIES)

les incidents se multiplièrent alors. Un nombre important de chalu-
tiers britanniques furent saisis et condamnés. C’est alors que le
Gouvernement du Royaume-Uni introduisit la présente instance.

*
* *

Le décret royal norvégien du 12 juillet 1935 relatif à la déli-
mitation de la zone de pêche norvégienne énonce dans son préam-
bule les considérations qui motivent ses dispositions. À cet égard,
il fait état de «titres nationaux bien établis», des «conditions
géographiques qui préddminent sur les côtes norvégiennes », de la
protection « des intérêts vitaux des habitants des régions situées
dans les parties les plus septentrionales du pays»; il s'appuie, en
outre, sur les décrets royaux du 22 février 1812, du 16 octobre 1869,
du 5 janvier 1881 et du 9 septembre 1889.

Le décret porte que «les lignes de délimitation vers la haute
mer de la zone de péche norvégienne, pour la partie de la Norvége
qui est située au nord du 66° 28,8’ de latitude nord .... suivront
parallélement des lignes droites de base, tirées entre des points fixes
situés sur la terre ferme, sur des îles ou des rochers, à partir du
dernier point de la ligne frontière du Royaume, dans la partie
située le plus 4 l’est du Varangerfjord et allant aussi loin que
Træna dans le comté de Nordland ». Un tableau joint en annexe
indique les points fixes entre lesquels sont tirées les lignes de base.

L’objet du différend est clairement indiqué au point n° 8 de la
requéte introductive d’instance : « Le différend porte sur la validité
ou la non-validité, en droit international, des lignes de délimitation
de la zone de pêche norvégienne qui sont fixées par le décret royal
de 1935, pour la partie de la Norvège située au nord de 66° 28,8’
de latitude nord. » Et plus loin: «.... la question litigieuse entre
les deux gouvernements consiste à savoir si les lignes prescrites par
le décret royal de 1935 comme lignes de base, aux fins de la délimi-
tation de la zone de pêche, ont ou non été tracées conformément
aux règles applicables du droit international ».

Bien que le décret du 12 juillet 1935 se réfère à la zone de pêche
norvégienne et ne parle pas nommément de la mer territoriale,
il est hors de doute que la zone délimitée par ce décret n’est autre
chose que l'étendue de mer que la Norvège considère comme sa
mer territoriale. C’est ainsi que les Parties ont discuté la question
et qu'elles en ont soumis la décision à la Cour.

Les conclusions présentées par l’agent du Gouvernement norvé-
gien correspondent à l’objet du différend tel que l’indique la requête.

Les propositions formulées par l'agent du Gouvernement du
Royaume-Uni au terme de son premier exposé et amendées par
lui à l'issue de sa réplique sous le titre de «conclusions» présentent
un caractère plus complexe qui appelle un examen détaillé.

13
126 ARRÊT DU 18 XH 51 (AFFAIRE DES PECHERIES)

Les points 1 et 2 de ces « conclusions » concernent l’étendue de la
rner territoriale de la Norvège. Cette question n’est pas l’objet du
présent litige. En fait, la largeur de quatre milles, revendiquée par
la Norvège, a été en cours d'instance reconnue par le Royaume-Uni,

Les points 12 et 13 se présentent comme de vraies conclusions
selon la conception que le Gouvernement du Royaume-Uni se
forme du droit international telle qu’il l’énonce aux points 3 à 11.

Les points 3 à 11 se présentent cornme un ensemble de propositions
qui, sous la forme de définitions, de principes ou de règles, tendent à
justifier certaines prétentions et ne sont pas l'énoncé précis et direct
d’une demande. Le différend ayant un objet tout à fait concret,
la Cour ne saurait donner suite à la suggestion qui lui à été faite
par l'agent du Gouvernement du Royaume-Uni, à l'audience du
1% octobre 1951, de rendre un arrêt qui se bornerait pour le moment
à statuer sur les définitions, principes ou règles énoncés, suggestion
qui a d'ailleurs été combattue par l'agent du Gouvernement
norvégien à l’audience du 5 octobre 1951. Ce sont la des éléments
qui, le cas échéant, pourraient fournir les motifs de l’arrét et non
en constituer l'objet. Il en résulte, d’autre part, que même ainsi
compris, ces éléments ne doivent étre retenus que dans la mesure
où ils paraitraient déterminants pour décider la seule question en
litige, savoir la validité ou la non-validité en droit international
des lignes de délimitation fixées par le décret de 1935.

Le point 14, qui vise à obtenir une décision de principe concer-
nant l'obligation de la Norvège d’indemniser le Royaume-Uni pour
tout arrêt de navires de pêche britanniques effectué après le 16 sep-
tembre 1948 dans les eaux qui seront reconnues comme faisant
partie de la haute mer, n’a pas à être retenu, les Parties ayant
marqué leur accord pour renvoyer cette question à un règlement
ultérieur pour le cas où elle se poserait effectivement.

La demande du Gouvernement du Royaume-Uni est fondée sur
ce qu’il considère comme étant le droit international général appli-
cable à la délimitation de ia zone de pêche norvégienne.

Le Gouvernement norvégien ne conteste pas qu'il existe des
règles de droit international auxquelles cette délimitation doit se
conformer. Il soutient que les propositions énoncées par le Gouver-
nement du Royaume-Uni dans ses « conclusions » n’ont pas le
caractère que leur attribue ce gouvernement. Il se prévaut, d'autre
part, de son système propre de délimitation qu'il dit être en tout
conforme aux exigences du droit international.

La Cour examinera successivement ces divers aspects de la
demande du Royaume-Uni et de la défense du Gouvernement
norvégien.

14
127 ARRÊT DU I8 XII 51 (AFFAIRE DES PECHERIES)

* * *

La zone côtière en litige a un développement considérable,
Située au nord de la latitude 66° 28,8’ .N., c'est-à-dire au nord du
cercle polaire, elle comprend la côte du continent norvégien,
l’ensemble des îles, îlots, rochers et récifs, connu sous le nom de
« skjergaard » (littéralement, rempart de rochers), ainsi que
l’ensemble des eaux norvégiennes intérieures ou territoriales. La
côte de la terre ferme, dont la longueur, sans compter les fjords,
les baies et les enfoncements mineurs, dépasse 1.500 kilomètres,
.est d’une configuration très caractéristique. Profondément découpée
sur tout son parcours, elle ouvre à tout instant des échancrures qui
pénètrent dans les terres, sur une distance souvent très considé-
rable: le Porsangerfjord, par exemple, pénètre à l’intérieur du
continent sur une longueur de 75 milles marins. A l’ouest, le
relief de la terre se prolonge dans l'océan : les îles grandes et petites,
toujours montagneuses, les îlots, les rochers et les récifs, les uns
à découvert en permanence, les autres ne découvrant qu’à marée
basse, ne sont en réalité que la continuation du continent norvégien.
Le nombre des formations insulaires, grandes et petites, pour
l’ensemble du « skjærgaard », est évalué par le Gouvernement norvé-
gien à cent vingt mille. Dans la région en litige, le « skjærgaard »
couvre la terre ferme depuis son extrémité sud et sur toute sa
longueur jusqu’au cap Nord ; à l’est du cap Nord, il n'y a plus de
«skjærgaard », mais la côte y est toujours découpée en fjords larges
et profonds.

À l'intérieur du «skjærgaard », presque chaque île a ses baies,
grandes et petites; d'innombrables bras de mer, détroits, passes
et simples fils d’eau servent de voies de communication à la popu-
lation locale, qui habite les îles comme la terre ferme. La côte de
cette terre ferme ne constitue pas, comme dans presque tous les
pays, une ligne de séparation nette de la terre et de la mer. Ce qui
importe, ce qui constitue réellement la côte norvégienne, c’est la
ligne extérieure du « skjærgaard ».

Toute cette région est montagneuse. Le cap Nord, rocher abrupt,
qui dépasse à peine 300 mètres, est visible à une distance considé-
rable ; il y a des sommets qui s'élèvent à plus de mille mètres, ce
qui rend la côte norvégienne, terre ferme et « skjærgaard », visible
de loin.

Le long de la côte se trouvent des fonds relativement élevés,
véritables terrasses sous-marines qui constituent des bancs de
pêche particulièrement riches en poissons, connus des pêcheurs
norvégiens et exploités par eux depuis des temps immémoriaux.
Comme ces bancs se trouvaient dans la limite du rayon visuel, de
tout temps aussi on employait pour y fixer et identifier les lieux
de pêche les plus intéressants la méthode des alignements (« meds »),
points d’intersection de deux lignes fixées sur des points choisis
de la côte ou des îles.

15
128 ARRÊT DU I8 XII 51 (AFFAIRE DES PECHERIES)

Dans ces régions arides, c’est dans la pêche que les habitants
de la zone côtière trouvent la base essentielle de leur subsistance.

Telles sont les réalités dont il y a lieu de tenir compte pour
apprécier le bien-fondé de la thèse du Royaume-Uni selon laquelle
les limites de la zone de pêche norvégienne prescrites par le décret
de 1935 sont contraires au droit international.

Les Parties étant d'accord sur le chiffre de quatre milles pour la
largeur de la mer territoriale, le problème qui se pose est celui de
savoir à partir de quelle base cette largeur doit être comptée.
A cet égard, les conclusions du Royaume-Uni sont explicites : la
ligne de base doit suivre la laisse de basse mer d’une terre qui
émerge en permanence et fait partie du territoire norvégien, ou
la ligne de fermeture régulière des eaux norvégiennes intérieures.

La Cour n’a pas de difficulté à reconnaître que, pour mesurer
la largeur de la mer territoriale, c’est la laisse de basse mer et non
celle de haute mer ou une moyenne entre ces deux laisses qui a
été généralement adoptée par la pratique des Etats. Ce critère est
le plus favorable à l’État côtier et met en évidence le caractère des
eaux territoriales comme accessoire du territoire terrestre. La Cour
constate que les Parties admettent ce critère, mais sont en dés-
accord sur son application.

Les Parties sont également d'accord pour reconnaître qu'en cas
d’une élévation qui ne découvre qu'à marée basse (d'une sèche),
la limite extérieure à marée basse de cette élévation peut être prise
en considération comme point de base pour le calcul de la largeur
de la mer territoriale. Les conclusions du Gouvernment du
Royaume-Uni ajoutent une condition qui n’est pas admise par la
Norvège, à savoir qu’une sèche, pour être prise ainsi en considéra-
tion; doit être située à moins de quatre milles d’une terre émergeant
en permanence. La Cour ne croit pas devoir examiner cette question,
la Norvège ayant prouvé, à la suite d’un examen contradictoire des
cartes, qu’en fait, aucune sèche utilisée par elle comme point de
base n’est distante de plus de quatre milles d’une terre qui émerge
en permanence.

La Cour doit préciser si la laisse de basse mer à prendre en con-
sideration est celle de la terre ferme ou celle du « skjærgaard ». La
côte étant, dans son secteur occidental, bordée par le «skjærgaard»,
qui constitue un tout avec la terre ferme, c’est la ligne extérieure
du «skjærgaard» qui s'impose comme celle qui doit être prise en
considération pour la délimitation de la ceinture des eaux terri-
toriales norvégiennes. Les réalités géographiques dictent cette
solution.

Trois méthodes ont été envisagées pour assurer l'application de
la règle de la laisse de basse mer. La méthode du tracé parallèle,
qui paraît la plus simple, consiste à tracer la limite extérieure de la
ceinture des eaux territoriales en suivant la côte dans tous ses
mouvements, Cette méthode peut être appliquée sans difficultés
à une côte simple, n’offrant pas trop d'accidents. Dans le cas d’une

16
129 ARRET DU 18 XII 51 (AFFAIRE DES PECHERIES)

côte profondément découpée d’intentations ou d’échancrures,
comme la côte du Finnmark oriental, ou bordée par un archipel tel
que le « skjzrgaard » du secteur occidental de la côte dont il s’agit, la
ligne de base se détache de la laisse de basse mer et ne peut étre
obtenue que par quelque construction géométrique. On ne peut
dès lors persister à présenter la ligne de la laisse de basse mer comme
une règle qui oblige à suivre la côte dans toutes ses inflexions. On
ne peut pas non plus présenter comme des exceptions 4 la régle
les si nombreuses dérogations qu’appelleraient les accidents d’une
côte aussi tourmentée : la règle disparaitrait devant les exceptions.
C'est tout l’ensemble d’une telle côte qui appelle l'application
d’une méthode différente : celle de lignes de base se détachant
dans une mesure raisonnable de la ligne physique de la côte.

Il est vrai que les experts de la deuxième sous-commission de la
deuxiéme commission de la Conférence de 1930 pour la codification
du droit international ont formulé la règle de la laisse de basse mer
d’une façon assez rigoureuse (« en suivant toutes les sinuosités de
la côte »). Mais ils ont été obligés d'admettre en même temps de
mombreuses exceptions relatives aux baies, iles 4 proximité de
la côte, groupes d'îles. Dans la présente affaire, cette méthode
du tracé parallèle, opposée à la Norvège dans le mémoire, a été
abandonnée dans la réplique écrite puis dans la plaidoirie de l'agent
du Gouvernement du Royaume-Uni. Par conséquent, ellé n’a plus
aucun intérêt pour la présente instance. « Au contraire », dit la
réplique, «la méthode de la courbe tangente ou, en anglais,
envelopes of arcs of circles, est celle que le Royaume-Uni considère
comme correcte ».

La méthode des arcs de cercle, d’un usage constant pour fixer la
position d’un point ou d’un objet en mer, est un procédé technique
nouveau en tant que méthode de délimitation de la mer territoriale.
Ce procédé a été proposé par la délégation des États-Unis à la
Conférence de 1930 pour la codification du droit international.
Son but est d’assurer l'application du principe que la ceinture des
eaux territoriales doit suivre la ligne de la côte. Il n’a rien de
juridiquement obligatoire, ainsi que le conseil du Gouvernement
du Royaume-Uni l'a reconnu dans sa réplique orale. Dans ces
conditions, et bien que certaines conclusions du Royaume-Uni se
fondent sur I’ application de la méthode des arcs de cercle, la Cour
estime qu'il n’y a pas lieu de s'attacher à l'examen de ces conclu-
sions en tant que basées sur cette méthode.

Le principe selon lequel la ceinture des eaux territoriales doit
suivre la direction générale de la côte permet de fixer certains
critères valables pour toute délimitation de la mer territoriale et
qui seront dégagés plus loin. La Cour se borne ici à constater que,
pour appliquer ce principe, plusieurs États ont jugé nécessaire de
suivre la méthode des lignes de base droites et qu'ils ne se sont pas
héurtés à des objections de principe de la part des autres Etats.
Cette méthode consiste à choisir sur la ligne de la laisse de basse

17
130 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

mer des points appropriés et à les réunir par des lignes droites.
Il en est ainsi, non seulement dans les cas de baies bien caractéri-
sées, mais aussi dans des cas de courbes mineures de la côte, où il
ne s’agit que de donner à la ceinture des eaux territoriales une
forme plus simple.

Il a été soutenu, au nom du Royaume-Uni, que les lignes droites
ne peuvent étre tirées par la Norvége qu’a travers les baies. La Cour
ne peut partager cette maniére de voir. Si la ceinture des eaux
territoriales doit suivre la ligne extérieure du « skjergaard », si la
méthode des lignes de base droites doit dans certains cas étre
admise, il n'y a aucune raison valable de les tracer seulement à
travers les baies, comme au Finnmark oriental, et de ne pas les
tracer aussi entre les îles, îlots et rochers, à travers les espaces
d'eau qui les séparent, alors même que ces espaces ne rentrent pas
dans la notion de baie. Il suffit qu'ils se trouvent compris entre les
formations insulaires du «skjærgaard », inter fauces terrarum.

Le Gouvernement du Royaume-Uni admet l'usage de lignes
droites sans maximum de longueur dans les conditions énoncées
au point 5 de ses conclusions, ainsi conçu :

« La Norvège a le droit, pour des motifs historiques, de réclamer
comme eaux intérieures norvégiennes tous les fjords et sunds qui
rentrent dans la notion de baie, telle qu’elle est définie en droit
international (voir point 6 ci-dessous), que la ligne de fermeture régu-
lière de l’échancrure soit de plus ou de moins de dix milles marins. »

Ce point appelle une observation préliminaire.

Selon le Gouvernement du Royaume-Uni, la Norvège a le droit,
pour des motifs historiques, de réclamer comme ses eaux intérieures
tous les fjords et sunds qui ont le caractère de baies. Pour des
motifs historiques également, elle est en droit de revendiquer comme
ses eaux territoriales toutes les eaux des fjords et sunds ayant le
caractère de détroits au sens juridique (conclusions, point 9), et,
soit comme des eaux intérieures soit comme des eaux territoriales,
les espaces d’eau situés entre la frange des îles et le continent
(point 11 et deuxième conclusion subsidiaire IT).

On désigne communément comme «eaux historiques » des eaux
que l'on traite comme des eaux intérieures, alors qu’en l'absence
d’un titre historique elles n’auraient pas ce caractère. Le Gouverne-
ment du Royaume-Uni ce réfère à la notion des titres historiques
tant à l'égard des eaux territoriales que des eaux intérieures, les
envisageant, dans l’un et dans l’autre cas, comme des dérogations
au droit international commun. Selon ce gouvernement, la Norvège
peut justifier le caractère territorial ou intérieur de ces eaux par
l'exercice des compétences y relatives pendant une longue période
sans rencontrer d'opposition de la part des autres Etats, une sorte
de possessio longi temporis, avec ce résultat qu’aujourd’hui ces
compétences doivent étre reconnues, bien que constituant autant

18
131 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

de dérogations aux règles en vigueur. La souveraineté norvégienne
sur lesdites eaux constituerait une exception, les titres historiques
justifiant des situations qui à leur défaut seraient en désaccord
avec le droit international.

Ainsi qu'il a été dit, le Gouvernement du Royaume-Uni recon-
naît à la Norvège le droit de revendiquer comme eaux intérieures
toutes les eaux des fjords et des sunds qui entrent dans la concep-
tion d’une baie telle que la définit le droit international, et cela,
que la ligne de fermeture de l’échancrure ait une longueur supé-
rieure ou inférieure à dix milles marins. Mais cette concession n'est
faite par le Gouvernement du Royaume-Uni que sur la base de
titres historiques. I] faut dès lors admettre que ce gouvernement n’a
pas abandonné sa thèse selon laquelle la règle des dix milles doit
être considérée comme règle de droit international.

Dans ces conditions, la Cour estime nécessaire d'observer que si
la règle des dix milles a été adoptée par certains États, aussi bien
dans leurs lois nationales que dans leurs traités et conventions, et si
quelques décisions arbitrales en ont fait application entre ces États,
d'autres Etats, en revanche, ont adopté une limite différente. En
conséquence, la règle des dix milles n’a pas acquis l'autorité d’une
règle générale de droit international.

De toute manière, la règle des dix milles apparaît comme inoppo-
sable à la Norvège, celle-ci s'étant toujours élevée contre toute
tentative de l'appliquer à la côte norvégienne.

La Cour aborde maintenant le problème de la longueur des
lignes de base tirées à travers les eaux situées entre les diverses
formations du « skjærgaard ». Ici, le Gouvernement du Royaume-
Uni, s'appuyant sur l’analogie avec la prétendue règle générale
des dix milles relative aux baies, soutient encore que la longueur
des lignes droites ne peut excéder dix milles.

A cet égard, la pratique des Etats ne permet de formuler aucune
règle générale de droit. Les tentatives qui ont été faites pour
soumettre les groupes d’îles ou les archipels côtiers à des conditions
analogues aux limitations concernant les baies (distance des îles
ne dépassant pas la double mesure des eaux territoriales ou dix ou
douze milles marins), ne sont pas sorties du stade des propositions.

D'autre part, et en dehors de toute question de limitation des
lignes à dix milles, il se peut que plusieurs tracés puissent se conce-
voir. En pareil cas, l'État côtier apparaît comme le mieux placé
pour apprécier les conditions locales qui peuvent dicter le choix.

La Cour ne peut donc partager l’opinion du Gouvernement du
Royaume-Uni d’après laquelle « la Norvège, en ce qui concerne
les lignes de base, demande aujourd’hui qu’on admette un régime
exceptionnel ». La Cour ne voit ici, ainsi qu’il sera démontré plus
loin, que l'application du droit international commun à un cas
particulier.

19
132 ARRÊT DU 18 XII SI (AFFAIRE DES PECHERIES)

Les conclusions du Royaume-Uni, points 5, et 9 à 11, visent
les eaux qui se trouvent entre les lignes de base et la terre ferme
de la Norvège. Elles demandent à la Cour de reconnaître que,
pour des raisons historiques, ces eaux appartiennent à la Norvège,
mais qu'elles se divisent en deux catégories, les eaux territoriales
et les eaux intérieures, suivant deux critères que ces conclusions
considèrent comme fondés en droit international. Les eaux qui
rentrent dans la notion de baie devraient être reconnues comme
eaux intérieures ; celles qui ont le caractère de détroits au sens
juridique constitueraient des eaux territoriales.

Ainsi que l’a reconnu le Royaume-Uni, le « skjærgaard » consti-
tue un tout avec la terre ferme de la Norvège; les eaux situées
entre les lignes de base de la ceinture des eaux territoriales et la
terre ferme sont des eaux intérieures. Toutefois, selon la thèse
du Royaume-Uni, une partie de ces eaux constituerait des eaux
territoriales. Ce sont entre autres celles que suit la route de navi-
gation désignée sous le nom d’Indreleia. De ce caractère résulte-
raient certaines conséquences sur la détermination des eaux terri-
toriales à l’issue de cette voie d’eau considérée comme un détroit
maritime.

La Cour doit constater que l’Indreleia n’est aucunement un
détroit, mais une voie de navigation aménagée grâce aux travaux
techniques accomplis par la Norvège. Dans ces conditions, la Cour
ne saurait retenir l’idée selon laquelle l’Indreleia aurait, au point
de vue qui l’occupe dans la présente affaire, une condition diffé-
rente des autres eaux incluses dans le « skjærgaard ».

Ainsi la Cour, à s’en tenir pour le moment aux conclusions du
Royaume-Uni, constate que le Gouvernement norvégien, en fixant
les lignes de base pour la délimitation de la zone de pêche norvé-
gienne par le décret de 1935, n’a pas violé le droit international.

*
* *

Il n’en résulte aucunement qu’à défaut de règles offrant le caractère
de précision technique affirmé par le Gouvernement du Royaume-
Uni, la délimitation à laquelle a procédé le Gouvernement nor-
végien en 1935 ne soit pas Soumise à certains principes qui per-
mettent d’en apprécier la validité selon le droit international. La déli-
mitation des espaces maritimes a toujours un aspect international ;
elle ne saurait dépendre de la seule volonté de l’État riverain telle
qu'elle s’exprime dans son droit interne. S'il est vrai que l'acte de
délimitation est nécessairement un acte unilatéral, parce que l’État
riverain a seul qualité pour y procéder, en revanche la validité de
la délimitation à l'égard des Etats tiers relève du droit international,

20
133 ARRÊT DU 18 XII 51 (AFFAIRE DES PÊCHERIES)

A cet égard, certaines considérations fondamentales, liées à la
nature de la mer territoriale, conduisent à dégager quelques critères
qui, à défaut de précision rigoureuse, fournissent au juge des bases
suffisantes de décision, adaptées à la diversité des situations de fait.

Parmi ces considérations, il faut signaler de façon générale
l’étroite dépendance de la mer territoriale à l'égard du domaine
terrestre. C’est la terre qui confère à l’État riverain un droit sur
les eaux qui baignent ses côtes. Il en résulte que, tout en reconnais-
sant à cet État la latitude qui doit lui appartenir pour adapter
sa délimitation aux besoins pratiques et aux exigences locales, le
tracé des lignes de base ne peut s’écarter de façon appréciable de
la direction générale de la côte.

Une autre considération fondamentale, particulièrement impor-
tante en la présente affaire, est celle du rapport plus ou moins
intime qui existe entre certaines étendues de mer et les formations
terrestres qui les séparent ou qui les entourent. La vraie question
que pose le choix du tracé des lignes de base est, en effet, de savoir
si certaines étendues de mer situées en deçà de ces lignes sont
suffisamment liées au domaine terrestre pour être soumises au régime
des eaux intérieures. Cette idée, qui est à la base de la détermina-
tion du régime des baies, doit recevoir une large application le long
d'une côte dont la configuration géographique est aussi particu-
lière que celle de la Norvège.

Il faut enfin faire place à une considération dont la portée dépasse
les données purement géographiques : celle de certains intérêts
économiques propres à une région lorsque leur réalité et leur
importance se trouvent clairement attestées par un long usage.

La Norvège présente le décret de 1935 comme l'application d’un
système traditionnel de délimitation, système qu'elle dit être en
tout conforme au droit international. Le Gouvernement norvégien
a parlé à ce propos d’un titre historique dont le sens a été précisé
par son conseil à l’audience du 12 octobre 1951: « Le Gouver-
nement norvégien n’invoque pas l’histoire pour justifier des droits
exceptionnels, pour revendiquer des espaces maritimes que le droit
commun lui refuserait ; il invoque l’histoire, avec d’autres facteurs,
pour justifier la manière dont il applique le droit commun. » Cette
conception du titre historique correspond à la façon dont le Gouver-
nement norvégien comprend le droit international commun. Pour
lui, ce droit tient compte de la diversité des situations de fait, et,
en conséquence, admet que le tracé des lignes de base doit s'adapter
aux conditions particulières des différentes régions. Le système de
délimitation appliqué en 1935, système caractérisé par l'emploi de
lignes droites, ne serait donc pas une dérogation au droit commun ;
il en constituerait une adaptation imposée par les conditions locales.

2
134 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

La Cour doit rechercher en quoi consiste exactement le système
de délimitation ainsi allégué, quelle est sa force de droit au regard
du Royaume-Uni et s’il a été appliqué par le décret de 1935 d’une
manière conforme au droit international.

Les deux Parties sont d'accord pour reconnaître que dans la
démonstration de l'existence d’un système norvégien le décret royal
du 22 février 1812 tient une place capitale. Ce décret est ainsi
conçu : « Nous voulons faire établir comme règle dans tous les
cas où il est question de déterminer la limite de Notre souveraineté
territoriale en mer, que cette limite doit être comptée jusqu’à
la distance d’une lieue de mer ordinaire de l’île ou de Vilot le plus
éloigné de la terre qui n'est pas recouvert par la mer; de quoi
toutes les autorités compétentes devront être instruites par voie
de rescrit. »

Ce texte n'indique pas de façon précise comment les lignes de
base devaient être tracées entre les îles ou îlots les plus éloignés de
la terre. En particulier, il ne dit pas en termes exprès que le tracé
des lignes doit affecter la forme de droites tirées entre ces points.
Mais on peut relever qu’au cours du x1xme et du xxme siècle, c’est
ainsi que le décret de 1812 a été constamment interprété en
Norvége.

Particulièrement significatifs de la conception traditionnelle nor-
végienne et de l'interprétation norvégienne du décret de 1812 sont
le décret du 16 octobre 1869 relatif à la délimitation du SunnmGre
et l'exposé des motifs de ce décret. C’est en se référant au décret
de 1812 et en s'appuyant expressément sur « la conception » adoptée
dans ce décret que le ministère de l'Intérieur a justifié le tracé d’une
ligne droite de 26 milles tirée entre les deux points extrêmes du
« skjergaard ». Le décret du 9 septembre 1889 relatif à la délimita-
tion du Romsdal et du Nordmére a fait application de la même
méthode en traçant quatre lignes droites qui ont respectivement
14,7 milles, 7 milles, 23,6 milles et 11,6 milles.

Le décret de 1812 a été interprété de la même façon par la Com-
mission de la frontière des eaux territoriales (Rapport du 29 février
1912, pp. 48-49), ainsi que dans le mémorandum du 3 janvier 1929
adressé par le Gouvernement norvégien au Secrétaire général de la
Société des Nations où il est dit: «La directive donnée par ce
décret doit être interprétée dans ce sens qu’une ligne tirée le long
du «skjærgaard », entre les rochers les plus éloignés et, là où il
n'y a pas de « skjærgaard », entre les points extrêmes, forme le point
de départ pour calculer l'étendue des eaux territoriales. » Un arrêt
rendu en 1934 par la Cour suprême de Norvège en l'affaire du
St. Just a consacré cette interprétation. Cette conception correspond
aux caractères géographiques de la côte norvégienne et n’est pas
contraire aux principes du droit international.

22
135 ARRÊT DU 18 XII 51 (AFFAIRE DES PÊCHERIES)

Il y a toutefois lieu de relever que, tandis que le décret de 1812
désigne comme points de base «l’île ou l’ilot le plus éloigné de la
terre qui n’est pas recouvert par la mer », la pratique gouvernemen-
tale norvégienne a interprété par la suite cette prescription en ce
sens que la limite se compte à partir de l'île ou de l'ilot le plus
éloigné « qui n’est pas constamment recouvert par la mer ».

Le décret de 1812, bien que formulé en termes tout à fait géné-
raux, avait eu pour objet immédiat la limite applicable à la neutra-
lité maritime. Cependant, dès que le Gouvernement norvégien s’est
trouvé amené par les circonstances à devoir délimiter sa zone de
pêche, il a vu dans ce décret une disposition de caractère orga-
nique, applicable à d'autres fins que la neutralité. Les exposés des
motifs du 1er octobre 1869, du 20 décembre 1880, du 24 mai 1889
sont décisifs à cet égard. Ils démontrent également que les délimi-
tations effectuées en 1869 et en 1889 constituaient bien l'application
raisonnée d’un système défini, applicable à l'ensemble de la côte
norvégienne et non pas seulement des prescriptions d'intérêt local
dictées par des nécessités particulières. On relève notamment dans
l'exposé des motifs du décret de 1869 le passage suivant: « Mon
Ministère suppose que la règle générale mentionnée plus haut [celle
des quatre milles] et reconnue par le droit international pour l’éten-
due des eaux territoriales d’un pays, doit être appliquée ici de
telle manière que l’étendue de mer située en deçà d’une ligne tirée
parallèlement à la ligne droite entre les deux îles ou rochers extrêmes
non recouverts par la mer, Svinôy au sud et Storholmen au
nord, et à la distance d’une lieue géographique au nord-ouest de
cette ligne droite, doit être considérée comme territoire maritime
norvégien. »

L’exposé des motifs de 1869 met en œuvre tous les éléments
constitutifs de ce que le Gouvernement norvégien décrit comme
son système traditionnel de délimitation: les points de base
constitués par les îles ou îlots les plus éloignés de la terre, l'emploi
de lignes droites reliant ces points entre eux, l’absence de toute
préoccupation d'un maximum à ne pas dépasser pour la longueur
des lignes. L'arrêt rendu par la Cour suprême de Norvège en
l'affaire du St. Just a confirmé cette interprétation en ajoutant
que le décret de 1812 n’a jamais été compris ni appliqué « de
manière que la limite suive les sinuosités de la côte, et qu'elle
soit déterminée à l’aide de cercles tracés autour des points du
Skjærgaard ou de la terre ferme les plus avancés en mer —-
solution qu’en raison de la configuration particulière de la côte
il ne serait guère possible d'adopter et de faire respecter en
pratique». Enfin, il est établi que selon le système norvégien,
les lignes de base doivent être tracées suivant la direction générale
de la côte, ce qui est conforme au droit international.

Également significative à cet égard est la correspondance
échangée en 1869-1870 entre la Norvège et la France. Dès le
21 décembre 1869, soit deux mois après la promulgation du décret

23
136 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

du 16 octobre relatif à la délimitation du Sunnmôre, le Gouver-
nement français demandait au Gouvernement norvégien l'expli-
cation de cette mesure. Il le faisait en se plaçant «sur le terrain
des principes du droit international ». Par une deuxième note du
30 décembre de la même année, il faisait observer que la distance
entre les points de base était supérieure à dix milles marins et
que la ligne qui reliait ces points aurait dû être une ligne brisée
suivant les contours de la côte. C’est en se plaçant sur ce même
terrain du droit international que, par une note du 8 février 1870,
le ministère des Affaires étrangères a fait la réponse suivante :

« Par la même note du 30 décembre, vous avez bien voulu
appeler mon attention sur la fixation de la limite de pêche dans
l'archipel de Sunnmôre par une ligne directe au lieu d’une ligne
brisée. Selon la manière de voir de votre gouvernement, la distance
entre les îlots de Svinôy et de Storholmen étant supérieure à
dix milles marins, la limite de pêche entre ces deux points aurait
di être une ligne brisée, suivant les contours de la côte, dont
elle se serait plus rapprochée que la limite actuelle. Malgré l'adop-
tion dans quelques traités de la distance tout à fait arbitraire
de dix milles marins, elle ne me paraît pas avoir acquis la force
d’une loi internationale, Encore moins, elle me paraît fondée dans
la nature même des choses, telle baie, selon les diverses formations
de la côte et du fond, présentant souvent un tout autre caractère
qu'une autre de la même largeur. Il me semble plutôt que ce sont
les circonstances locales et l'observation de ce qui est utile et
équitable qui devront décider dans des cas spéciaux. La confor-
mation de nos côtes ne ressemble en rien à celle des côtes des
autres pays de l'Europe, et cette circonstance seule rend impossible
l'adoption d’une règle absolue et d’une application universelle en
cette matière.

J'ose soutenir que toutes ces raisons parlent en faveur de la
ligne fixée par l'ordonnance du 16 octobre. Une ligne brisée, reliant
Svinôy à Stcrholmen, qui aurait strictement contourné la côte,
aurait présenté une limite si entortillée et si peu distincte qu il
aurait été impossible de la surveiller...

On ne saurait interpréter un tel langage que comme l'expression
réfléchie d'une conception juridique considérée par le Gouvernement
norvégien comme compatible avec le droit international. Aussi
bien, le Gouvernement français n’a-t-il pas insisté. Par une note
en date du 27 juillet 1870, il déclarait que, tout en maintenant
sa position de principe, il acceptait d’envisager la délimitation
établie par le décret du 16 octobre 1869 comme reposant « sur une
étude pratique de la configuration des côtes et des conditions des
populations ».

La Cour ayant ainsi établi l'existence et les éléments constitutifs
du système de délimitation norvégien constate d'autre part que
ce système a été appliqué par les autorités norvégiennes de façon

24
137 ARRÊT DU I8 XII SI (AFFAIRE DES PECHERIES)

persistante et qu'il ne s’est pas heurté à l'opposition d’autres
tats.

Le Gouvernement du Royaume-Uni a cependant tenté de démon-
trer que le Gouvernement norvégien ne se serait pas attaché de façon
conséquente aux principes de délimitation qui formeraient son
système et qu'il aurait implicitement admis qu’une autre méthode
serait seule conforme au droit international. Les documents dont
l'agent du Gouvernement du Royaume-Uni a fait principalement
état, à l'audience du 20 octobre 1951, se rapportent à la période de
1906-1908, période au cours de laquelle les chalutiers britanniques
ont fait leur première apparition le long des côtes norvégiennes et
qui, à ce titre, mérite plus particulièrement de retenir l'attention.

Le Gouvernement du Royaume-Uni observe que la loi du 2 juin
1906 portant interdiction aux étrangers de pêcher se borne à inter-
dire la pêche dans les « eaux territoriales norvégiennes », et il
conclut du caractère très général de cette mention à l'absence
d'un système défini. La Cour ne peut accepter cette interprétation,
l'objet de la loi étant de renouveler l'interdiction de la pêche et
non de procéder à une délimitation précise de la mer territoriale.

Le deuxième document invoqué par le Gouvernement du
Royaume-Uni est une lettre du 24 mars 1908 du ministre des
Affaires étrangères au ministre de la Défense nationale. Le Gouver-
nement du Royaume-Uni a cru trouver dans cette lettre une adhé-
sion de la Norvège à la règle de la laisse de basse mer en contra-
diction avec la thèse norvégienne actuelle. Cette interprétation ne
peut être admise ; elle repose sur une confusion entre la règle de
la laisse de basse mer telle que la comprend le Royaume-Uni qui
obligerait à suivre toutes les sinuosités de la côte à marée basse,
et la pratique générale qui s’attache plutôt à la marée basse qu’à
la marée haute pour mesurer la mer territoriale.

Le troisième document cité est une note, en date du II novem-
bre 1908, du ministre des Affaires étrangères de Norvège au chargé
d'affaires de France à Christiania, en réponse à une demande
d'information quant au point de savoir si la Norvège avait modifié
les limites de ses eau: territoriales. Le ministre y disait : « En
interprétant les prescriptions norvégiennes dans cette matière et
étant, en même temps, en conformité de la règle générale du droit
des gens, ce ministère s’est exprimé dans ce sens que la distance
à partir de la côte doit être comptée de la ligne de la basse marée,
et que chaque îlot qui n’est pas continuellement submergé par la
mer doit être compris comme point de départ. » Le Gouvernement
du Royaurne-Uni estime qu’en se référant à « une règle générale
du droit des gens », au lieu de faire état de son système propre
de délimitation à l’aite de lignes droites, et, en outre, en disant
que « chaque îlot qui n’est pas continuellement submergé par la
mer doit être compris comme point de départ », le Gouvernement
norvégien s’est complètement écarté de ce qu'il décrit aujourd’hui
comme son système.

25
138 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

Il y a lieu d’observer que la demande d'information à laquelle
répondait le Gouvernement norvégien portait non pas sur l'emploi
des lignes droites mais sur la largeur des eaux territoriales norvé-
giennes. La portée de la réponse du Gouvernement norvégien
est qu'aucune modification n'était intervenue dans la législation
norvégienne. Au surplus, on ne saurait s'appuyer sur quelques
mots empruntés à une note isolée pour en conclure que le Gouver-
nement norvégien se serait départi d’une attitude que ses actes
officiels antérieurs avaient nettement fixée.

La Cour estime qu’il n’y a pas lieu d’attacher trop d'importance
aux quelques incertitudes ou contradictions, apparentes ou réelles,
que le Gouvernement du Royaume-Uni a cru pouvoir relever dans
la pratique norvégienne. Elles s'expliquent assez naturellement si
l’on prend en considération la diversité des faits et des situations
au cours de la longue période qui s’est écoulée depuis 1812, et ne
sont pas de nature à modifier les conclusions auxquelles la Cour
est arrivée.

Sur la base de ces considérations, et en l'absence de preuve
contraire convaincante, la Cour est fondée à dire que les autorités
norvégiennes ont appliqué leur système de délimitation d’une
façon suivie et constante depuis 1869 jusqu’à la naissance du
différend.

Du point de vue du droit international, il convient d'examiner
à présent si l’application du système norvégien ne s’est pas heurtée
à l'opposition d’Etats étrangers.

La Norvège a pu avancer, sans être contredite, que la promul-
gation de ses décrets de délimitation en 1869 et en 1889 ainsi que
leur application n’ont soulevé, de la part des États étrangers, aucune
opposition. Comme, d’autre part, ces décrets sont, ainsi qu’il a été
démontré plus haut, l'application d’un système bien défini et unifié,
c'est en définitive ce système lui-même qui aurait bénéficié d’une
tolérance générale, fondement d'une consolidation historique qui
le rendrait opposable à tous les États.

La tolérance générale des États étrangers à l’égard de la pra-
tique norvégienne est un fait incontesté. Durant une période de
plus de soixante ans le Gouvernement du Royaume-Uni lui-même
n'a élevé aucune contestation à ce sujet. On ne saurait, en effet,
considérer comme ayant ce caractère les discussions auxquelles a
donné lieu, en 1911, l'incident du Lord Roberts, la controverse
qui s'était élevée à ce propos ayant eu trait à deux questions: celle
de la limite des quatre milles et celle de la souveraineté de la Nor-
vège sur le Varangerfjord, questions étrangères au tracé des lignes
de base. Ce n’est, semble-t-il, que dans son mémorandum du
27 juillet 1933 que le Royaume-Uni a élevé:une protestation formelle
et bien définie à ce sujet.

Le Gouvernement du Royaume-Uni a fait valoir que le système
de délimitation norvégien ne lui était pas connu et qu’il manquait

26
139 ARRÊT DU 18 XII 51 (AFFAIRE DES PÊCHERIES)

ainsi de la notoriété requise pour fonder un titre historique qui lui
soit opposable. La Cour ne saurait admettre cette manière de voir.
État riverain de la mer du Nord, hautement intéressé aux pêcheries
de ces régions, Puissance maritime traditionnellement attentive
au droit de la mer et particulièrement attachée à la défense de
la liberté des mers, le Royaume-Uni n’a pu ignorer le décret de 1869
qui avait aussitôt provoqué une demande d'explications du Gouver-
nement français. Il n’a pu davantage, le connaissant, se méprendre
sur la portée de ses termes qui le décrivaient clairement comme
l'application d'un système. La même observation s'applique à plus
forte raison au décret de 1889 relatif à la. délimitation du Romsdal
et du NordmGre, qui devait lui apparaître comme une manifestation
réitérée de la pratique norvégienne.

L’attitude de la Norvège à l’égard de la Convention sur la police
de la pêche dans la mer du Nord, de 1882, constitue également un
fait qui a dû attirer aussitôt l’attention de la Grande-Bretagne. Il
n’est guère de convention relative aux pêcheries qui eût plus d’im-
portance pour tous les États riverains de la mer du Nord et qui
offrit pour la Grande-Bretagne plus d'intérêt. Le refus de la Norvège
d’y adhérer posait clairement la question de la délimitation de son
domaine maritime et, plus spécialement pour les baies, celle de la
délimitation par le moyen de lignes droites, au sujet de laquelle
la Norvège contestait la limite maximum adoptée dans la convention.
Si l’on tient compte du fait que, quelques années auparavant, la
délimitation du Sunnmôre par le décret de 1869 avait été présentée
comme une application du système norvégien, on ne peut se sous-
traire à la conclusion que, dès cette époque, tous les éléments du
problème des eaux côtières norvégiennes se trouvaient nettement
posés. Les démarches que la Grande-Bretagne a entreprises par la
suite pour obtenir l'adhésion de la Norvège à la convention sou-
lignent sa connaissance de la question et l'intérêt qu’elle y portait.

La Cour constate qu’à l'égard d’une situation qui ne pouvait
manquer de se fortifier d'année en année, le Gouvernement du
Royaume-Uni s’est abstenu de formuler des réserves.

La notoriété des faits, la tolérance générale de la communauté
internationale, la position de la Grande-Bretagne dans la mer
du Nord, son intérêt propre dans la question, son abstention
prolongée, permettraient en tout cas à la Norvège d’opposer son
système au Royaume-Uni.

La Cour est ainsi amenée à conclure que la méthode des lignes
droites, consacrée par le système norvégien, a été imposée par
la géographie particulière de la côte norvégienne ; que, dès avant
la naissance du différend, cette méthode avait été consolidée par
une pratique constante et suffisamment longue en face de laquelle
l'attitude des gouvernements atteste que ceux-ci ne l'ont pas
considérée comme étant contraire au droit international.

27
140 ARRÊT DU I8 XII 51 (AFFAIRE DES PÊCHERIES)

* * *

Il y a lieu d’examiner à présent si le décret du 12 juillet 1935,
qui se présente dans son préambule comme une application de cette
méthode, s’est conformé à celle-ci dans le tracé des lignes de base
ou Si, en certains points, i] s'en écarte de façon appréciable.

Le tableau joint en annexe au décret du 12 juillet 1935 indique
les points fixes entre lesquels sont tirées les lignes droites de base.
La Cour constate que ce tracé a été le résultat d’une étude appro-
fondie de la part des autorités norvégiennes, étude qui fut com-
mencée dès 1911. Les lignes de base recommandées par la Commis-
sion des Affaires étrangères du Storting pour la délimitation de la
zone de pêche, lignes qui furent adoptées et rendues publiques pour
la première fois par le décret du 12 juillet 1935, sont les mêmes
que celles qu’avaient tracées, en 1912 pour le Finnmark, en 1913
pour le Nordland et le Troms, les Commissions dites de la frontière
des eaux territoriales successivement nommées le 29 juin 1911 et
le 12 juillet 1912. La Cour constate, d’autre part, que les Com-
missions de IgII et de 1912 ont préconisé ces lignes en se référant
toujours, tout comme l’a fait le décret de 1935 lui-même, au
système de délimitation traditionnel consacré par les actes antérieurs
et plus particulièrement par les décrets de 1812, de 1869 et de 1880.

En l'absence d'indication contraire probante, la Cour ne saurait
facilement admettre que les lignes adoptées dans ces conditions par
le décret de 1935 ne soient pas conformes au système traditionnel
norvégien. Une contestation de pur fait s’est élevée cependant entre
Parties au sujet de trois points de base : n° 21 (Vesterfallet i Gaa-
san), n° 27 (Tokkebaaen), et n° 39 (Nordboen). Cette contestation
n'a plus d'objet. Un télégramme du 19 octobre 1951 du Service
hydrographique de Norvège à l'agent du Gouvernement norvégien
et communiqué à l'agent du Gouvernement du Royaume-Uni, a
confirmé que ces trois points sont des rochers non constamment
submergés. Cette affirmation n'ayant plus été contestée par le Gou-
vernement du Royaume-Uni, il y a lieu de considérer que l’usage
qui a été fait de ces rochers comme points de base est conforme au
systéme traditionnel norvégien.

Il a été allégué enfin par le Gouvernement du Royaume-Uni que
certaines au moins des lignes de base adoptées par le décret seraient,
indépendamment de toute question de conformité au système norvé-
gien, contraires aux principes que la Cour a énoncés plus haut et
qui doivent présider à toute délimitation de la mer territoriale. La
Cour examinera du point de vue de ces principes si certaines lignes
de base, qui ont fait l’objet de critiques suffisamment circonstan-
ciées, sont réellement sans justification.

Le Gouvernement norvégien reconnaît que les lignes de base
doivent être tracées de façon à respecter la direction générale de

28
[4I ARRÊT DU 18 XII SI (AFFAIRE DES PÊCHERIES)

la côte et qu'elles doivent l'être de façon raisonnable. Le Gouver-
nement du Royaume-Uni soutient que certaines lignes ne se con-
forment pas ou pas suffisamment à la direction générale de la côte
ou qu'elles ne respectent pas les rapports naturels qui existent entre
certaines étendues de mer et les formations terrestres qui les sépa-
rent ou qui les entourent. Le tracé, dans ces conditions, serait
contraire aux principes qui gouvernent la délimitation du domaine
maritime.

La Cour constate que ces critiques qui, au cours de la procédure
écrite, revêtaient une portée très générale, ont été réduites par
la suite.

Le Gouvernement du Royaume-Uni a porté plus particulière-
ment ses critiques sur deux secteurs en présentant leur délimitation
comme des cas extrêmes de déviation de la direction générale
de fa côte: le secteur de Sverholthavet (entre les points de base 11
et 12) et celui de Lopphavet (entre les points de base 20 et 21).
La Cour examinera de ce point de vue la délimitation de ces
deux secteurs.

La ligne de base entre les points II et 12, qui a une longueur
de 38,6 milles marins, délimite les eaux du Sverholt situées entre
le cap Nordkyn et le cap Nord. Le Gouvernement du Royaume-
Uni conteste au bassin ainsi délimité le caractére d’une baie. Sa
thése est fondée sur une considération géographique. Selon lui,
le calcul de la profondeur du bassin doit s’arréter a la pointe
de la presqu'île de Sværholt (Sverholtklubben). La profondeur
ainsi obtenue n'étant que de 11,5 milles marins, contre 38,6 milles
de largeur à l'entrée, le bassin en question ne présenterait pas
le caractère d’une baie. La Cour ne peut accepter cette manière
de voir. Elle estime que le bassin en question doit être envisagé
dans sa réalité géographique totale. Le fait qu’une presqu'île s’y
avance pour former les deux larges fjords de Laksefjord et de
Porsangerfjord, ne saurait lui enlever le caractère d’une baie.
Les distances entre la ligne de base discutée et le fond de ces
fjords, distances qui sont respectivement de 50 et de 75 milles
marins, sont celles qui doivent servir pour apprécier le rapport
entre la largeur d’entrée et la profondeur de pénétration. La
Cour en conclut que le Sværholthavet a le caractère d’une baie.

La délimitation du bassin de Lopphavet a été également critiquée
par le Royaume-Uni. Ainsi qu’il a été dit plus haut, on peut
considérer comme abandonnée celle de ces critiques qui concernait
le choix du point de base n° 21. Le bassin de Lopphavet constitue
un ensemble géographique mal défini. On ne saurait lui reconnaître
le caractère d’une baie. I] est constitué par une vaste étendue
d’eau parsemée de grandes îles, séparées entre elles par des bras
de mer qui se terminent en divers fjords. Le reproche adressé à
la ligne de base est que cette ligne ne respecte pas la direction
générale de la côte. Il y a lieu d'observer que, si justifiée qu’elle

29
142 ARRÊT DU I8 XII 51 (AFFAIRE DES PÊCHERIES)

soit, la règle en question est dépourvue de précision mathématique.
Il faut, pour en faire une juste application, tenir compte du rapport
entre la déviation critiquée et ce qui, selon les termes de la règle,
doit être envisagé comme la direction générale de la côte. Réserve
faite d’un cas d'abus manifeste, on ne saurait dès lors se borner
à envisager un secteur isolément non plus que l’on ne peut s’en
remettre à l'impression que peut donner une carte à grande échelle
de ce seul secteur. Dans l'espèce, l'écart entre la ligne de base
et les formations terrestres n’est pas tel qu'il défigure la direction
générale de la côte norvégienne.

Quand bien même on estimerait que, dans le secteur considéré,
il y a déviation trop marquée, il faut relever que le Gouvernement
norvégien a fait valoir ici un titre historique et nettement localisé
sur les eaux du Lopphavet : c'est la concession, datant de ia fin
du xvrime siècle, d’un privilège exclusif de pêche et de chasse aux
cétacés accordé au lieutenant de vaisseau Erich Lorch par diverses
licences qui démontrent, entre autres, que les eaux situées dans
les parages de la roche noyée de Gjesbaaen ou Gjesboene et les
lieux de pêche y attenants, étaient considérées comme relevant
exclusivement de la souveraineté norvégienne. Or, on constate que
les lieux de pêche ici visés sont constitués par deux bancs dont
l’un, Indre Gjesboene, est situé entre la ligne de base et la limite
de pêche réservée, tandis que l’autre, Ytre Gjesboene, est situé
plus loin en mer et au delà de la limite de pêche établie par le
décret de 1935.

Ces anciens titres de concession tendent à confirmer la thèse
avancée par le Gouvernement norvégien, que la zone de pêche
réservée avant 1812 était en fait beaucoup plus étendue que celle
qui a été délimitée en 1935. Elle aurait embrassé tous les bancs
de pêche d'où la terre était visible, le rayon visuel étant, comme le
reconnaît le Gouvernement du Royaume-Uni, le principe de déli-
mitation en vigueur à cette époque. La Cour estime que les données
historiques fournies à l’appui de cette thèse par le Gouvernement
norvégien, bien qu'elles souffrent trop souvent d’un défaut de
localisation précise, donnent un certain poids à l’idée de la survi-
vance de droits traditionnels réservés aux habitants du Royaume
sur des lieux de pêche qui furent compris dans la délimitation de
1935, tout particulièrement en ce qui concerne le Lopphavet. De
tels droits, fondés sur les besoins vitaux de la population et attestés
par un usage fort ancien et paisible, peuvent être pris en légitime
considération dans un tracé qui, par ailleurs, apparaît à la Cour
comme étant resté modéré et raisonnable.

Quant au Vestfiord, sa délimitation ne présente plus au terme
des débats oraux l'importance qu’elle pouvait offrir dans les
premières phases de la procédure. La Cour ayant reconnu aux eaux
de l’Indreleia le caractère d’eaux intérieures, les eaux du Vest-
fjord ne peuvent, comme les eaux de tous les autres fjords norvé-
giens, étre considérées que comme des eaux intérieures. Dans ces

30
143 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

conditions, la différence qui subsiste entre le point de vue du
Gouvernement du Royaume-Uni et celui du Gouvernement norvé-
gien est minime. Elle se réduit à savoir si la ligne de base doit
être tracée entre les points 45 et 46 fixés par le décret de 1935
ou si elle doit aboutir au phare de Kalsholmen sur Tenholmerne.
La Cour estime qu'il s’agit d’une question de caractère local et
d'importance secondaire dont le règlement doit être laissé à l’État
riverain.

. Par ces motifs,

La Cour,

rejetant toutes conclusions contraires,
Dit :

par dix voix contre deux,

que la méthode employée pour la délimitation de la zone de
pêche par le décret royal norvégien du 12 juillet 1935 n'est pas
contraire au droit international ;

par huit voix contre quatre,

que les lignes de base fixées par ledit décret en application de
cette méthode ne sont pas contraires au droit international.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, 4 La Haye, le dix-huit décembre mil neuf cent
cinquante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord et au Gouvernement du Royaume de Norvège.

Le Président,

(Signé) BASDEVANT.

Le Greffier,
(Signé) E. HAMBRO.

31
144 ARRÊT DU 18 XII 51 (AFFAIRE DES PECHERIES)

M. HackwortH, juge, déclare souscrire au dispositif de l’arrêt,
mais désire souligner qu'il le fait pour le motif que le Gouvernement
norvégien a, selon lui, prouvé l'existence d'un titre historique
sur les espaces d'eau litigieux.

MM. Atvarez et Hsu Mo, juges, se prévalant du droit que leur
confère l’article 57 du Statut, joignent a l’arrét les exposés de
leur opinion individuelle.

Sir Arnold McNair et M. READ, juges, se prévalant du droit
que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé} J. B.
(Paraphé) E. H.

32
